     Case 2:13-cr-00091 Document 1005 Filed 03/02/21 Page 1 of 3 PageID #: 8357




                        UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                         AT BECKLEY


UNITED STATES OF AMERICA,


v.                                                    CRIMINAL ACTION NO.: 2:13-cr-91-2

ROBERT JARED SMITH,



UNITED STATES OF AMERICA,


v.
                                                     CRIMINAL ACTION NO.: 5:19-cr-52

JOHN HENRY SWAIN.


                         MEMORADMUM OPINION AND ORDER

               Pending are the United States’ Motions to Seal in the respective above style actions,

filed February 19, 2021, and February 22, 2021. [Docs. 1001, 79].


                                                I.


               As to the Smith matter, the United States requests to seal Exhibit 4 to its Response

in Opposition to Defendant’s Motion for Compassionate Release “on the grounds that the

document contains information concerning the Defendant and is not intended for public

disclosure.” [Doc. 1001]. As to the Swain matter, the United States requests to seal its Amended

Response to Mr. Swain’s Motion for Compassionate Release “on the grounds that the response

references Defendant’s medical records not intended for public disclosure.” [Doc. 79].
  Case 2:13-cr-00091 Document 1005 Filed 03/02/21 Page 2 of 3 PageID #: 8358




                  “The right of public access to documents or materials filed in a district court derives

from two independent sources: the common law and the First Amendment.” Virginia Dept. of State

Police v. Washington Post, 386 F.3d 567, 575 (4th Cir. 2004). Our Court of Appeals has made

clear that “[p]ublicity of such records, of course, is necessary in the long run so that the public can

judge the product of the courts in a given case.” Columbus-America Discovery Group v. Atlantic

Mut. Ins. Co., 203 F.3d 291, 303 (4th Cir. 2000). Indeed, “[i]t is hardly possible to come to a

reasonable conclusion on that score without knowing the facts of the case.” Id.

                  With regard to the common law, “while a district court ‘has supervisory power over

its own records and may, in its discretion, seal documents if the public’s right of access is

outweighed by competing interests,’ the ‘presumption’ in such cases favors public access.”

Ashcraft v. Conoco, Inc., 218 F.3d 288, 302 (4th Cir. 2000) (quoting In re Knight Publishing

Company, 743 F.2d 231, 235 (4th Cir. 1984)). “In contrast to the common law, ‘the First

Amendment guarantee of access has been extended only to particular judicial records and

documents.’” Virginia Dept. of State Police, 386 F.3d at 575 (quoting Stone v. University of

Maryland Medical System Corporation, 855 F.2d 178, 180 (4th Cir. 1988)). “When the First

Amendment provides a right of access, a district court may restrict access ‘only on the basis of a

compelling governmental interest, and only if the denial is narrowly tailored to serve that

interest.’” Id.

                  Importantly, “[r]egardless of whether the right of access arises from the First

Amendment or the common law, it ‘may be abrogated only in unusual circumstances.’” Virginia

Dept. of State Police, 386 F.3d at 576 (quoting Stone, 855 F.2d 178, 182 (4th Cir. 1988)). In

determining whether to seal documents, “the court should consider less restrictive ‘alternatives to

sealing [that] provide an adequate record for review’ and should ‘state the reasons for its decision



                                                    2
  Case 2:13-cr-00091 Document 1005 Filed 03/02/21 Page 3 of 3 PageID #: 8359




[with] specific findings.’” United States v. Harris, 890 F.3d 480, 492 (4th Cir. 2018) (quoting

Knight, 743 F.2d at 235).

               Here, the United States has requested a wholesale seal – without first attempting to

comply with the redaction requirements of settled law – of the very documents that are integral to

the Court’s decision-making process respecting the Defendants’ motions for compassionate

release. Irrespective of whether the right of access to the documents at issue arise from the First

Amendment or common law, the instant matters lack the unusual circumstances wherein the public

right to access may be abrogated. Indeed, the Court does not find that the wholesale sealing of the

entirety of the United States’ Amended Response nor Exhibit 4 is justified under either common

law or First Amendment standards. This is particularly so given that the Defendants’ medical

conditions and records are central to the Court’s decision on their compassionate release motions.

               Furthermore, the Court notes that it does not make decisions in the dark. To do so

would infringe upon the public’s right and ability to judge the decisions rendered by the Court in

any given case. As such, any future requests for a seal, without counsel having first attempted to

comply with the redaction requirements of settled law, will be summarily denied.


                                                II.


               Accordingly, the United States’ Motions to Seal in the respective above styled

actions [Docs. 1001, 79] are DENIED.

               The Clerk is directed to send a copy of this written opinion and order to the

Defendants and counsel, to the United States Attorney, to the United States Probation Office, and

to the Office of the United States Marshal.

                                                      ENTERED: March 2, 2021



                                                3
